DETAILED ACTION
This action is in response to the application filed 2/8/2021.
Claims 1-18 have been submitted for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Claim 9 currently depends on clam 7, which the examiner believes the intended dependent of claim 9 to be that of claim 8 as claim 9 recites the limitation of “the first preset pattern” which is not present in claims 1 or 7, but is recited in claim 8.









Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 3, 5, 7-11, and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harvill et al. (US 2013/0173415), hereinafter Harvill.

As per claim 1, Harvill teaches the following:
an intuitive customization system, comprising: 
a server unit signally connected to an internet.  See paragraph [0025], customization unit 106 may be one or more servers and the link is the Internet; 
a display device signally connected to the server unit.  See paragraph [0025], consumer devices 102 which have at least one processing unit and a display device; 
an interface unit displayed on the display device, (see Fig. 2), the interface unit comprising: 
a working window frame.  See Fig. 2, 130; 
a first base image displayed in the working window frame, N first positions being defined within the first base image, M second positions being defined outside the first base image, wherein N is a positive integer, and M is a positive integer.  As Harvill teaches in paragraph [0046], and corresponding Fig. 2, a view portion 134 of window 130 (working window frame) displays a view of a product which may have multiple selectable characteristics (N first positions) and a view selector 134a which may be utilized by the user to view currently hidden characteristics (M second positions); 
a first part image displayed at one of the N first positions or at one of the M second positions, wherein the one of the N first positions corresponds to the one of the M second positions.  As may be seen in Fig. 2 of Harvill, 134 and 134a, a position of “tongue” of the shoe may be visible from different view positions, i.e. the view/positions corresponds to one another; 
a first pattern menu selectively displayed in the working window frame, wherein the first pattern menu comprises P first patterns, P is a positive integer, when a user selects one of the P first patterns of the first pattern menu, the first part image displays a first customized pattern, the first customized pattern represents the one of the P first patterns.  As Harvill teaches in paragraph [0047], the interface includes a color and prints portion 137d (patterns) that allows the user to select a print for each piece of the product; and 
a function image displayed in the working window frame for being selected by the user, (see Fig. 2, 137f, “add to cart”), wherein when the user selects the function image, the server unit receives a first user design, the first user design comprises the first base image, the first part image and the first customized pattern.  As Harvill teaches in paragraph [0032], the customized product files are received by manufacturer 126; and 
a manufacturing station signally connected to the internet, wherein the manufacturing station receives the first user design from the server unit and manufactures a finished product according to the first user design.  As Harvill teaches in paragraphs [0032] and [0033], manufacturing portion 109d manufactures the customized product 128.

Regarding claim 3, Harvill teaches the system of claim 1 as described above.  Harvill further teaches the following:
at least one of the first base image and the first part image is a three-dimensional computer graphic.  See Claim 1, “a visual three dimensional representation”.

Regarding claim 5, Harvill teaches the system of claim 1 as described above.  Harvill further teaches the following:
the first part image is initially located at the one of the N first positions, when the user clicks an area outside the first base image, the first part image, the first pattern menu and the function image, the first part image moves from the one of the N first positions to the one of the M second positions.  As Harvill shows in Fig. 2, where a user may select a view icon in 134a to rotate the product to view different parts. This is interpreted to encompass applicant’s claim in that the view menu is an area outside the base image 124, first part image 137d, first pattern menu (menu selectors in 137d), and the function image 137f.

Regarding claim 7, Harvill teaches the system of claim 1 as described above.  Harvill further teaches the following:
the P first patterns are texture patterns, color patterns, graphic patterns or a combination thereof.  See Fig. 7, 150.

Regarding claim 8, Harvill teaches the system of claim 1 as described above.  Harvill further teaches the following:
the first part image initially has a first preset pattern, the first preset pattern represents a texture pattern, a color pattern or a graphic pattern.  As Harvill shows in Fig. 6, a “first pattern” is that of a plain white shoe, 
wherein: when the user selects one of the texture patterns or one of the color patterns of the P first patterns of the first pattern menu, the first preset pattern is replaced by the first customized pattern corresponding to the one of the texture patterns or the one of the color patterns being selected, such that the first customized pattern represents the one of the texture patterns or the one of the color patterns; when the user selects one of the graphic patterns of the P first patterns of the first pattern menu, the first customized pattern is generated by the one of the graphic patterns being selected and the first preset pattern, wherein the first customized pattern represents the one of the graphic patterns being selected and the first preset pattern at the same time.  As Harvill shows in Figs. 9-14, patterns and text selected are applied to the shoe, thus becoming the “first pattern”.

Regarding claim 9, Harvill teaches the system of claim 7(8) as described above.  However, Harvill further teaches the following:
the first preset pattern is obtained by the user selecting one of the P first patterns of the first pattern menu, and the first preset pattern represents the one of the P first patterns.   As Harvill shows in Figs. 9-14, patterns and text selected by the user are applied to the shoe, thus becoming the “first pattern”.

Regarding claim 10, Harvill teaches the system of claim 1 as described above.  Harvill further teaches the following:
the first user design further comprises a text, the text is located within the first base image.  See Figs. 13-15.

Regarding claim 11, Harvill teaches the system of claim 1 as described above.  Harvill further teaches the following:
the text is displayed at one of the N first positions.  See Fig. 15.

Regarding claim 13, Harvill teaches the system of claim 1 as described above.  Harvill further teaches the following:
the first base image at least represents an outline of a shoe, the first part image represents one of shoe parts of the shoe, the shoe is one of a left shoe and a right shoe, when the server unit receives the first user design, the server unit mirrors the first user design to obtain the other one of the left shoe and the right shoe.  As Harvill teaches in paragraph [0057], a right shoe may be “mirrored” to form a left shoe.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvill as applied to claim 1, in view of Beaver et al. (US 2015/0006313), hereinafter Beaver.

Regarding claim 2, Harvill teaches the system of claim 1 as described above.  While Harvill teaches of a pattern menu, (see Harvill, Fig. 2), Harvill does not explicitly teach of a pattern menu being displayed in response to a part selection.  In a similar field of endeavor, Beaver teaches of a graphical user interface for allowing a user to create a custom product, (see Beaver, abstract).  Beaver further teaches the following:
the first part image is capable of being selected by the user, when the first part image is selected, the first pattern menu is displayed in the working window frame; when the first part image is not selected, the first pattern menu is not displayed in the working window frame.  As Beaver teaches in paragraphs [0105] and [0106], and corresponding Figs. 26 and 17, upon a user selecting an attribute group location 2612 in Fig. 26, the graphical interface of Fig. 17 is presented, where Fig. 17 shows a “pattern menu” of possible selections for the selected part.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the pattern selection menu of Harvill with the menu in response to selection of Beaver.  One of ordinary skill in the art would have been motivated to have made such modification because such on demand menus benefit a user in allowing a more full/unobscured view of an object while the user decides a characteristic to modify. 


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvill as applied to claim 1, in view of Shtirberg et al. (US 2020/0152315), hereinafter Shtirberg.

Regarding claim 4, Harvill teaches the system of claim 1 as described above.  However, Harvill does not explicitly teach of moving the part image in response to being selected.  Ina similar field of endeavor, Shtirberg teaches of navigating a 3D object having specific characteristic locations.  Shtirberg further teaches the following:
the first part image is capable of being selected by the user, the first part image is initially located at the one of the N first positions, when the first part image is selected, the first part image moves from the one of the N first positions to the one of the M second positions.  As Shtirberg teaches in the abstract, upon a feature from a list being selected, a 3D image is automatically rotated to present a view of the selected feature.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the feature selection method of Harvill with the automatic image rotation of Shtirberg.  One of ordinary skill would have been motivated to have made such modification because such automatic rotation would benefit a user of Harvill in better understanding/visualizing the location on a product where the selected feature is located.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvill as applied to claim 1, in view of Clarkson (US 2015/0366293).

Regarding claim 12, Harvill teaches the system of claim 1 as described above.  However, Harvill does not explicitly teach of displaying a second part image.  In a similar field of endeavor, Clarkson teaches of a product design interface (see abstract).  Clarkson further teaches the following:
the interface unit further comprises a second part image, the second part image is displayed at another one of the N first positions or at another one of the M second positions in the working window frame, the another one of the N first positions Page 24 of 27corresponds to the another one of the M second positions; the interface unit further comprises a second pattern menu, the second pattern menu comprises Q second patterns, Q is a positive integer, when the user selects one of the Q second patterns of the second pattern menu, the second part image displays a second customized pattern, the second customized pattern represents the one of the Q second patterns; the first user design further comprises the second part image and the second customized pattern.  As Clarkson shows in Fig. 2A, 202, multiple part images are shown along with multiple corresponding pattern menus 219.  Clarkson teaches in paragraph [0062] that the part images are automatically updated when colors and designs are changed by the user.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the product images of Harvill with the multiple part images of Clarkson.  One of ordinary skill would have been motivated to have made such modification because as Clarkson teaches in paragraph [0006], such part images benefit a user in better visualizing components of a product.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harvill as applied to claim 1, in view of Singh et al. (US 2017/0270224), hereinafter Singh.

Regarding claim 15, Harvill teaches the system of claim 1 as described above.  However, Harvill does not explicitly teach that the product is that of a garment.  In a similar field of endeavor, Singh teaches of an interface for designing a product (see abstract).  Singh further teaches in paragraph [0002], possible customizable products may be “articles of apparel”.  Upon the modification of Harvill in view of Singh.  One of ordinary skill in the art would have arrived at:
the first base image at least represents an outline of a garment, and the first part image represents one of garment parts of the garment.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the product of Harvill with the articles of apparel of Singh.  One of ordinary skill would have been motivated to have made such modification because as Harvill teaches in paragraph [0025], while the system is described in relation to a shoe, “the system and method can be used to customize any product”.

Regarding claim 16, Harvill teaches the system of claim 1 as described above.  However, Harvill does not explicitly teach that the product is that of a garment.  In a similar field of endeavor, Singh teaches of an interface for designing a product (see abstract).  Singh further teaches in paragraph [0006], possible customizable products may be “athletic equipment (such as balls)”.  Upon the modification of Harvill in view of Singh.  One of ordinary skill in the art would have arrived at:
the first base image at least represents an outline of a ball, and the first part image represents one of sheet-like portions of the ball.  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the product of Harvill with the articles of apparel of Singh.  One of ordinary skill would have been motivated to have made such modification because as Harvill teaches in paragraph [0025], while the system is described in relation to a shoe, “the system and method can be used to customize any product”.

Regarding claim 17, Harvill teaches the system of claim 1 as described above.  However, Harvill does not explicitly teach that the product is that of authorized patterns obtained from an external server.  In a similar field of endeavor, Singh teaches of an interface for designing a product (see abstract).  Singh further teaches the following:
Y authorized patterns, Y is a positive integer, the Y authorized patterns are obtained by the server unit from an external server via the internet, the first customized pattern further represents another one of the P first patterns, one of the Y authorized patterns or a combination thereof.  As Singh teaches in paragraph [0085] that a signature or other customization feature associated with a particular celebrity may be obtained.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the patterns of Harvill with the celebrity customization features of Singh.  One of ordinary skill would have been motivated to have made such modification because as Singh teaches in paragraph [0085], such customizations benefit a user by providing “inspiration”.

Regarding claim 18, Harvill teaches the system of claim 1 as described above.  However, Harvill does not explicitly teach that the product is that of authorized patterns.  In a similar field of endeavor, Singh teaches of an interface for designing a product (see abstract).  Singh further teaches the following:
at least one of the P first patterns is an authorized pattern.  As Singh teaches in paragraph [0085] that a signature or other customization feature associated with a particular celebrity may be obtained.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the patterns of Harvill with the celebrity customization features of Singh.  One of ordinary skill would have been motivated to have made such modification because as Singh teaches in paragraph [0085], such customizations benefit a user by providing “inspiration”.

Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644. The examiner can normally be reached Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175



						/WILLIAM L BASHORE/                                                                 Supervisory Patent Examiner, Art Unit 2175